DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. [US 2014/0285122 A1] in view of Watanabe et al. [US 5,720,010 A].

Regarding claims 1 and 15, Lu et al. discloses a method / a stage assembly (Fig. 1) for moving a stage (110) relative to a base from a measured position to a desired position, the stage having a first targeted flexible mode (paragraph [0058]), the method comprising: 
coupling a magnet assembly to the stage (112, paragraph [0059])); 
coupling an array of coils to the base (122, paragraph [0045]); and 
directing current to at least one of the coils (paragraphs [0059]-[0061]) with a control system (Fig. 15) that includes a processor to generate a force that levitates the stage relative to the base and moves the stage relative to the base (paragraphs [0113]-[0116], [0139]).
 
Lu et al. does not explicitly teach wherein, the control system generates at least one current command that levitates and moves the stage while inhibiting the excitation of the first targeted flexible mode.
However, Lu et al. teaches wherein selectively driving current to effect relative movement between the stator and the moveable stage by controlling one or more additional states associated with flexible mode motion of the moveable stage (paragraphs [0113]-[0116], [0139]). Further, Watanabe et al. discloses a system for controlling a levitation by employing a magnetic levitation technology whereby targeted flexible variations are prevented from excitation (Col. 4 lines 64 – Col. 11 line 21).
Therefore, it would have been obvious to one of ordinary skill in the art to provide inhibiting the excitation of the first targeted flexible mode while levitating the movable object, as taught by Watanabe et al. in the system of Lu et al. because such a modification provides a system for eliminating/reducing positioning errors when controlling the levitation of the movable object (Col. 2 lines 8-25 of Lu et al.).

Regarding claims 2-6 and 16-19, Lu et al. in view of Watanabe et al. discloses further comprising the step identifying first force constants for the first targeted flexible mode; and wherein the step of directing current includes the step of utilizing the first force constants in the active damping control of the first targeted flexible mode, wherein the step of directing current includes the control system generating at least one current command that levitates and moves the stage while inhibiting the excitation of a second targeted flexible mode, further comprising the step identifying second force constants for the second targeted flexible mode; and wherein the step of directing current includes the step of utilizing the second force constants in the active damping control of the second targeted flexible mode, wherein the step of directing current includes the control system generating at least one current command that levitates and moves the stage while inhibiting the excitation of a third targeted flexible mode, further comprising the step identifying third force constants for the third targeted flexible mode; and wherein the step of directing current includes the step of utilizing the third force constants in the active damping control of the third targeted flexible mode (paragraphs [0113]-[0116], [0139] of Lu et al. and Col. 4 lines 64 – Col. 11 line 21 of Watanabe et al.).

Regarding claims 7-9, Lu et al. in view of Watanabe et al. discloses further comprising the steps of coupling a flexible mode sensor to the stage that generates flexible mode information, and identifying first force constants for the first targeted flexible mode using the flexible mode information and second force constants for the second targeted flexible mode using the flexible mode information; and wherein the step of directing current includes the step of utilizing the first force constants in the active damping control of the first targeted flexible 
 
Regarding claims 10-14 and 20, Lu et al. in view of Watanabe et al. discloses wherein the step of directing current includes the control system including a flexible mode feedback controller that uses phase correction to reduce the influence of phase lag on the flexible mode control, wherein the step of directing current includes the control system utilizing a pseudo inverse based commutation to generate at least one current command that accounts for a rigid body mode of the stage and at least one flexible mode of the stage, further comprising the steps 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882